American Century World Mutual Funds, Inc. Prospectus and Summary Prospectus Supplement Emerging Markets Fund NT Emerging Markets Fund Supplement dated November 1, 2013 ¡ Prospectuses dated July 26, 2013 The following replaces the callout under the Emerging Market Risk bullet of the Principal Risks section on page 3 of the prospectus and page 2 of the summary prospectus for the Emerging Markets fund and on page 3 of the prospectus for the NT Emerging Markets fund. The fund considers a security to be an emerging markets security if its issuer is located outside the following developed countries list, which is subject to change: Australia, Austria, Belgium, Bermuda, Canada, Denmark, Finland, France, Germany, Hong Kong, Ireland, Israel, Italy, Japan, The Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, the United Kingdom and the United States. ©2013 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-804151311
